DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Salazar on 8/10/22.

The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 2-4 and 6-8.

1. (Currently Amended) A casing patch system, comprising: 
a base tubular comprising a plurality of anchors/seals coupled to the base tubular, wherein an internal diameter of each of the plurality of anchors/seals is less than an internal diameter of the base tubular; 
an expansion tool comprising an expansion device for each of the plurality of anchors/seals, wherein each expansion device is coupled to a shaft and comprises a front swage and a back swage, wherein the front and back swages are fixedly secured to [[a]]the shaft with a distance between the front swage and the back swage not less than a length of each of the plurality of anchors/seals, and further wherein the front swage has an outer diameter less than an outer diameter of the back swage; and 
a thruster coupled to the shaft and capable of providing a force for expansion of the plurality of anchors/seals via each respective expansion device, wherein each expansion device is positioned on the shaft to allow for sequential expansion of each of the plurality of anchors/seals in a single stroke of the thruster, and 
wherein the base tubular comprises an internal machined profile for mechanical connection to additional equipment.

5. (Currently Amended) A casing patch system, comprising: 
a base tubular comprising a plurality of anchors/seals coupled to the base tubular, wherein an internal diameter of each of the plurality of anchors/seals is less than an internal diameter of the base tubular, wherein the base tubular comprises an internal machined profile for mechanical connection to additional equipment; 
an expansion tool comprising [[an]] a plurality of expansion devices, one for each of the plurality of anchors/seals, wherein each expansion device is coupled to a shaft and comprises a swage; and 
a thruster coupled to the shaft and capable of providing a force for expansion of the anchor/seal via each respective expansion device, wherein each expansion device is positioned on the shaft to allow for sequential expansion of each of the plurality of anchors/seals in a single stroke of the thruster.

Allowable Subject Matter
Claims 1,5 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20160032696 A1 is the closest prior art who discloses  
1.  A casing patch system, comprising: 
a base tubular comprising a plurality of anchors/seals coupled to the base tubular, wherein an internal diameter of each of the plurality of anchors/seals is less than an internal diameter of the base tubular; 
an expansion tool comprising an expansion device wherein each expansion device is coupled to a shaft and comprises a front swage and a back swage, wherein the front and back swages are fixedly secured to [[a]]the shaft with a distance between the front swage and the back swage not less than a length of each of the plurality of anchors/seals, and further wherein the front swage has an outer diameter less than an outer diameter of the back swage; and 
a thruster coupled to the shaft and capable of providing a force for expansion of the plurality of anchors/seals via each respective expansion device, wherein each expansion device is positioned on the shaft to allow for sequential expansion of each of the plurality of anchors/seals in a single stroke of the thruster, and 
wherein the base tubular comprises an internal machined profile for mechanical connection to additional equipment.
However fails to disclose an expansion device for each of the plurality of anchors/seals, or wherein each expansion device is positioned on the shaft to allow for sequential expansion of each of the plurality of anchors/seals in a single stroke of the thruster.
US 20070221374 A1 teaches an expansion tool with multiple expansion devises coupled to a shaft.
Even if one where to combine the prior art references, the limitation of “wherein each expansion device is positioned on the shaft to allow for sequential expansion of each of the plurality of anchors/seals in a single stroke of the thruster.” would not be taught, nor would it be obvious to modify the combination to arrive at the claimed invention.
Furthermore, no reference found had the feature of expanding multiple seals with different expansion devices sequentially with a single thrust of a thruster.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674